Citation Nr: 0501399	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the tongue.

2.  Entitlement to a compensable disability evaluation for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested that he be afforded a Board hearing at 
the time he submitted his substantive appeal.  The veteran 
was informed in July 2003 that he was scheduled for a hearing 
in August 2003.  In August 2003, the veteran withdrew the 
request for a hearing.  The veteran was informed in December 
2003 that he was scheduled for a travel board hearing in 
January 2004.  In January 2004 the veteran again withdrew his 
request for a hearing.  38 C.F.R. § 20.704(e) (2003).

The veteran submitted a statement from M. W. Tomc, M.D., in 
March 2003.  Dr. Tomc related that the veteran had a hearing 
loss.  He said that a hearing evaluation performed in October 
2001 revealed a high frequency hearing loss bilaterally.  He 
opined that the hearing loss was most likely the result of 
noise exposure.  Dr. Tomc did not say that noise exposure 
occurred during the veteran's service.  The veteran is 
service connected for hearing loss in the left ear.  The 
Board finds that the statement from Dr. Tomc can be 
reasonably interpreted as a claim for entitlement to service 
connection for hearing loss in the right ear.  As this issue 
has not been developed or certified on appeal it is referred 
to the RO for such further development as may be necessary.

A claim of service connection for tinnitus was developed for 
appellate review, but this claim was granted by a June 2003 
rating action, and consequently is not before the Board.  
Additionally, it should be pointed out that, while the 
veteran expressed a desire to only appeal the denial of 
service connection for squamous cell carcinoma of the tongue, 
his representative submitted a statement within the time 
period allowed for filing a substantive appeal in which he 
asked for the Board's consideration of the hearing loss issue 
as well.  

(Consideration of the claim of service connection for 
squamous cell carcinoma of the tongue is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

The veteran's hearing loss is manifested by level II hearing 
in the left ear and level I hearing in the right ear.


CONCLUSION OF LAW

A compensable evaluation for service-connected hearing loss 
of the left ear is not warranted.  38 U.S.C.A. §§ 1155, 1160, 
5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for hearing loss 
of the left ear by way of a rating decision dated in March 
1971.  He was assigned a noncompensable disability rating.  
The veteran submitted a claim for a compensable rating for 
hearing loss of the left ear in March 2002.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

Records from Dr. Tomc do not reflect any treatment for the 
veteran's hearing loss.  Dr. Tomc did provide a statement in 
February 2003 wherein he said that the veteran had hearing 
loss and tinnitus.  He said that a hearing evaluation was 
performed in October 2001 that revealed a high frequency 
hearing sensorineural hearing loss bilaterally.  

Associated with the claims folder are two audiograms from 
Karr Audiology.  The audiograms were submitted in chart form, 
without an interpretation of the results as a level of 
decibel loss at the tested frequencies.  Further, while 
speech discrimination scores were reported, there is no 
indication that the results were obtained by using the 
Maryland CNC test.  As such, the results are not competent 
for evaluation purposes.  See 38 C.F.R. § 4.85(a) (2004).  
The Board does acknowledge the written comments by the 
examiner that the veteran has a high frequency sensorineural 
hearing loss in the left ear.

The veteran was afforded a VA audiometric examination in July 
2002.  Audiometric testing revealed puretone thresholds, in 
decibels, for the right ear of 50 at 1000 Hertz, 35 at 2000 
Hertz, 40 at 3000 Hertz, and 50 at 4000 Hertz with an average 
decibel loss of 44.  Puretone thresholds, in decibels, for 
the left ear of 25 at 1000 Hertz, 55 at 2000 Hertz, 80 at 
3000 Hertz, and 105 at 4000 Hertz with an average decibel 
loss of 66.  Speech audiometry testing revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2004).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2004).  

As noted above, the veteran is service-connected for only one 
ear.  As such, this circumstance is evaluated under the 
paired organ exception.  The law previously provided that, 
where there is total deafness in one ear that is service-
connected and total deafness in the nonservice-connected ear, 
the veteran shall be paid a rate of compensation as if the 
combination of the two disabilities were the result of 
service-connected disability.  See 38 U.S.C.A. § 1160(a)(3) 
(West 2002); 38 C.F.R. § 3.383(a)(3) VAOPGCPREC 32-97.  

The Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
section 103, amended 38 U.S.C.A. §1160(a)(3), by deleting the 
requirement for total deafness in the service-connected ear 
and inserting deafness compensable to a degree of 10 percent 
or more.  The amendment also deleted the words total deafness 
for the nonservice-connected ear and inserted the word 
deafness.  

VA promulgated a change to 38 C.F.R. § 3.383(a)(3) to 
implement the statutory change in August 2004.  The effective 
date of the change is December 6, 2002.  See 69 Fed. Reg. 
48,148-48,150 (Aug. 9, 2004).  The rule change noted that the 
term "deafness" was not defined.  Accordingly, VA 
established that in order to apply the paired organ 
exception, there must be a service-connected hearing 
impairment in one ear to a degree of 10 percent or more.  As 
to the nonservice-connected ear, VA determined that there 
must be hearing loss, as defined by 38 C.F.R. § 3.385, to 
constitute a hearing impairment as contemplated by the 
statute.  The result of the amendment is that a veteran must 
have a service-connected hearing impairment of 10 percent or 
more, and a hearing impairment in the nonservice-connected 
ear that meets the criteria at 38 C.F.R. § 3.385 before both 
ears may be considered in deriving the level of disability.  
If the service-connected ear is rated at less than 10 
percent, then the nonservice-connected ear is still 
considered to be a Level I, no matter the level of hearing 
impairment.  See 69 Fed. Reg. 48,149-48,150; 38 C.F.R. § 
4.85(f) (2004).

The veteran here does not meet the criteria under either the 
prior version of 38 U.S.C.A. § 1160 or the amended version.  
He did not have total deafness in both ears at any time.  
Moreover, his service-connected disability is rated at less 
than 10 percent.  Therefore, the paired extremity provision 
is not for application.

A review of the July 2002 VA audiometric examination, and 
using the speech discrimination score from the audiogram, 
correlates to level II hearing in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  The veteran's right ear is not 
service connected and is assigned level I hearing.  See 
38 C.F.R. § 4.85(f).  (Even if it was service connected, the 
results correlate to level I hearing in the right ear.)

The combination of Level II and Level I corresponds to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In the veteran's case, that results in a 
noncompensable rating.  There is no objective evidence of 
record to indicate that the application of the rating 
criteria, as established, is inadequate to rate the veteran's 
hearing loss disability.  His claim for a compensable rating 
is therefore denied.  The preponderance of the evidence is 
against the claim.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in April 2002.  He was 
informed of the elements to satisfy in order to obtain an 
increased rating for service-connected disability.  He was 
advised to submit any evidence he had to identify current 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  He was also advised to submit any 
evidence he had to show that his disability had worsened.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. §  5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the veteran 
has been afforded a VA examination.  Private medical records 
have been obtained and associated with the claims file.  He 
was scheduled for hearings but withdrew his requests for the 
hearings.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  
Therefore, the Board finds that the VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to a compensable disability evaluation for 
hearing loss of the left ear is denied.


REMAND

In a March 2003 statement, J. Grecula, M.D., indicated that 
the veteran had been treated for an undifferentiated squamous 
cell carcinoma which had metastasized to his right neck.  Dr. 
Grecula noted that the veteran had no prior smoking history 
but that he did have exposure to Agent Orange.  Dr. Grecula 
requested that, given the location of the tumor in the aero-
digestive region, the veteran be considered for benefits 
regarding his exposure to Agent Orange.  Although Dr. 
Grecula's opinion cannot be said to be an unequivocal 
statement linking current disability to the veteran's period 
of military service, the clear implication is that a 
relationship is likely because of the location of the tumor 
and because of the veteran's history of exposure to a 
herbicide.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam era.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(ii).  

Given the presumption of exposure, and because Dr. Grecula 
has implied that there is a link in this veteran's case 
between herbicide exposure and the development of a tumor of 
the tongue, the Board finds that further evidentiary 
development is required.  It does not appear that Dr. Grecula 
had opportunity to formulate an opinion based on a review of 
the entire evidentiary record.  In order to obtain such a 
review and medical nexus opinion, a remand is required.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be given 
opportunity to supplement the record on 
appeal.  He should be told to submit any 
pertinent evidence in his possession.

2.  A VA examination should be scheduled.  
An examiner who has expertise in the 
development of tumors, particularly with 
respect to herbicide exposure, should be 
asked to review the claims file, examine 
the veteran, and provide an opinion as to 
the medical probabilities that the 
veteran's squamous cell carcinoma of the 
tongue is attributable to his period of 
military service, including herbicide 
exposure.

3.  The RO should re-adjudicate the 
service connection issue remaining on 
appeal.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


